Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 16/802,706	Art Unit: 1727	March 11, 2022

DETAILED ACTION
Applicant’s After-Final response filed on March 07, 2022 and the Supplemental Response filed on March 10, 2022 have been received. Claims 1 and 9-10 are currently pending. Claims 1 and 9-10 have been amended. Claims 2-8 and 11 have been canceled.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Hibino et al. on claims 1-5 are withdrawn because Applicant has amended the independent claim and canceled the dependent claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Hibino et al. and Tanaka et al. on claims 7 and 11 are withdrawn because Applicant has canceled the claims.

Allowable Subject Matter
Claims 1 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Fukami, Hibino, Tanaka, Fukuda et al. (US 2013/0164641 A1), and Matsumoto et al. (US 2011/0217608 A1), do not specifically disclose, teach, or fairly suggest the claimed fuel cell system, comprising the claimed fluctuation suppression process, wherein the fluctuation suppression unit is programmed to reduce the level of making the fluctuation of the target electric power smaller than the fluctuation of the request electric power, by shortening the reference period in the fluctuation suppression process (claim 1). Fukuda et al. teaches of a fuel cell system control method for determining whether a steady operational state in which the requested electric power to be generated by the fuel cell to fluctuates within a predetermined variation range or an unsteady operational state where the requested power fluctuates beyond the predetermined range and controlling the fuel cell system to keep the fuel cell system in a steady state (Abstract and claim 11). Matsumoto teaches of a fuel cell system, comprising a power fluctuation suppressing unit configured to cause an output from the current limiting unit to pass through a low-pass filter configured to reduce a peak gain to a predetermined value (claim 5 and paragraph [0071]). However, the prior art references are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727